     Case 6:18-cv-00305-ADA-JCM Document 36 Filed 02/05/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

DEUTSCHE   BANK     NATIONAL §
TRUST COMPANY, AS TRUSTEE    §
FOR MORGAN STANLEY HOME      §
EQUITY  LOAN    TRUST 2005-1 §
MORTGAGE       PASS-THROUGH  §
CERTIFICATES, SERIES 2005-1, §
                             §
    Plaintiff,               §
                             §
v.                           §                          CIVIL No. 6:18-CV-00305
                             §
CINDY MORADO, VICENTE        §
THOMAS MORADO, VICENTE V.    §
MORADO JR., FERNANDO         §
GRANADOS, BIANCA GRANADOS, §
AND THE UNKNOWN HEIRS AT     §
LAW OF VICENTE MORADO (A/K/A §
VINCENTE V. MORADO),         §
DECEASED,                    §
                             §
    Defendants.              §


       ORDER GRANTING PLAINTIFF’S VOLUNTARY MOTION TO
              DISMISS PURSUANT TO RULE 41(a)(2)


      On this day, the Court considered the Voluntary Motion to Dismiss filed by

Plaintiff Deutsche Bank National Trust Company, as Trustee for Morgan Stanley

Home Equity Loan Trust 2005-1 Mortgage Pass-Through Certificates, Series 2005-1

(“Plaintiff”). The Court finds the motion well founded and that no Defendant has

pleaded a counterclaim against Plaintiff and will not be substantially prejudiced by

a dismissal, and hereby GRANTS the Motion.
     Case 6:18-cv-00305-ADA-JCM Document 36 Filed 02/05/21 Page 2 of 2




      IT IS THEREFORE ORDERED that this action is dismissed without prejudice.



      SIGNED on this 5th day of February 2021




Case No. 6:18-CV-00305; Deutsche Bank National Trust Company v.   TX-20-78452-JF
Morado, et al.                                                        Page 2 of 2
Order Granting Motion to Dismiss
